Buciianan, J.
(with whom concurred Vooehies, J.,)
dissenting. Oeorge Lebeau died in the year 1854, leaving an olographic testament, which ivas admitted to probate and execution, and which contained the following clause :
“ Aprés mes dettes payees, mon bien sera partagé par portions ég'ales aux personnes ci-aprSs nominees, savoir; Leeine Lebeau, Polixene Bertrand, John Demoruelle, Emma Bertrand, Jean Bertrand, Elisabeth Wilson, Laure Gtrou-■sard, L. E. Trudeau
Tho heirs at law of George Lebeau, who are his brothers and sisters, and nephews and neices, bring this action, to set aside the will, as being invalid in law and in form. Their petition avers, that, even should the will be held to be valid in form, two of the legacies contained therein are illegal, to wit, the legacy of freedom to a slave named Pericles, and the legacy of one-eighth of the succession to Elisabeth Wilson, who was the concubine of the testator, and as such, incapable of receiving from him by a donation mortis causa. The heirs -also attack certain donations inter vivos made by tho deceased to the same Elizabeth.
The defendants, who are the legatees mentioned in the clause of the will copied above, have excepted that the heirs at law are without interest to attack the will, because, even supposing Elisabeth Wilson to be incapable of receiving from the deceased, her portion in this estate will belong, by accretion, to her seven co-legatees. This exception was maintained by the District Court, and the suit dismissed. The plaintiffs have appealed.
The first thing- which demands our attention, is a motion to dismiss the appeal, on tho grounds: 1st That the appellants, being married women, have not been authorized by their husbands to take the appeal.
2d. That certain parties interested in maintaining the judgment ajipealed from, have not been made parties to this appeal.
Neither of these grounds are tenable. There are many plaintiffs, and many •defendants in this suit. Only a portion of the latter have made any appearance Those who have appeared, have pleaded, separately, the exception abovemen-tioned.; which having been taken under advisement by the court, the parties, at the end of tho term, entered into a written agreement, “ that the Judge will, as soon as he has prepared his judgment on the exceptions of defendants, hand it to the Clerk of this court; that the judgment so rendered will have the same form as if rendered according to law in open court; and that, on furnishing a bond to the amount to. bo fixed by the court to answer for costs, the party cast will have tho right of taking the case on appeal to the Supreme -Court in New Orleans, on tho 4th Monday of January next, without notice and without petition of appeal, and citing tho appellees.” This agreement is the law of the parties who have signed it, and who are the same that move to dismiss the appeal.
It is not protended that the appeal bond given was not in conformity to the agreement. That bond is not signed by the married women who are mentioned *167as principals, but by their attorney. The authorization of these married women to bring the suit, is not understood as being contested; and they were dearly the party cast by the judgment appealed from. As to the objection, that three persons named in the motion should have been made appellees, being interested in maintaining the judgment, it may be replied, that two of the three were not cited in the court below, and the third, though cited, had made no appearance, nor had any default been entered against her. Besides which, the appeal' bond is in favor of Louis H. Trudeau and others, legatees of George Lebeau, deceased,” under which general designation, the whole of the parties named in the motion, might, without impropriety, be included.
Proceeding to the decision of the appeal, as well taken, we find the point upon which the plaintiffs’ action has been dismissed by the court below, to be, the accretion of inheritance — a doctrine which, according to Toullier, (vol. 5,. No. 683,) “ passait avec raison pour la matióre la plus subtile et la plus épineusc du droit romain.”
The extent of this right of accretion, as it was recognized by at least a portion of the Roman jurists, was much circumscribed by the Articles 1044 and 1045 of the Code Napoleon, which are copied literally in the Articles 1700 and 1701 of the Louisiana Code. According to the former of those articles, accretion only takes place in favor of those co-legatees who are joined by name in one and the same clause of the will, without the testator’s having assigned the part or portion of each co-legatee in the thing bequeathed. Under this legislation, a legacy of a thing, or of all the testator’s estate, to several persons in equal portions, does not give rise to a right of accretion in favor of one or more of those persons, in case the rest should be incapable of inheriting. But in the construction of the Article 1044, the French courts have made a distinction, as'to whether the assignation depart is made by the testator in a disposing form,, •or in an executory form.
Thus, if the testator say, “I leave my estate to Peter, Paul and James, in •equal portions,” there is an assignation depart which precludes accretion; but if he says, “I leave my estate to Peter, Paul and James,.to be by them divided equally,” there is no assignation de part by the tesatorthis form of expression, implying that the legatees are to take the thing bequeathed in an undivided form, although it is in the contemplation of the testator, that they shall subsequently divide it equally among themselves. This distinction appears very refined; and Marcadé, (Explication du Code Civil,.Arts. 1044, 1045,) observes, thereupon, “ Comment veut-on qu’un marchand, un cultivateur, et méme tout homme du monde, apercoive une difference aussi capitale entre Je legue mes biens 4 Pierre et á Paul, chacun pour moité” et 11 Je légue mes biens á Pierre et á Paul, pour se les partager chacun par moitié” ? Est-ce que cette difference, si vraie qu’ellc puisse étre, no serait pas insaisissable pour les neuf dixiémes des citoyens.” In fact, the doctors of the French law are much divided upon the correctness of this distinction, sanctioned though it be by several decisions of the Court of Cassation. In citing these conflicting opinions, Mar-cadé joins Coin Delisle in refusing to adopt either, absolutely; but concludes that the intention of the testator, as to the assignment of portions in the legacy, is to be gathered from the context, as a guide for the application of the right of accretion. The District Court, proceeding upon the rule of construction laid down by Marcadé, has found in the commencement and in the close of the will of Lebeau, expressions of his intention to dispose of the whole of his prop*168erty in favor of the eight persons named in the extract above quoted. Of that intention, we think with our learned brother of the District Court, that there can be no doubt. But the matter which we have to decide, is not the intention of bequeathing the whole of his property to particular persons,hut the intention of assigning to each of those persons, a particular portion in the thing bequeathed.
The expressions of the disposing clause are, “ aprés mes dettes payees, mon ¡bien sera partagé par portions égales aux personnes ci-aprés nominees,” etc.
It is very clear, from the context, that the words “ mon bien” mean all the property of the testator. This property shall be divided, says the will, in ■equal portions, after the payment of debts. The assignment of the portion is here direct — it is made by the testamentary disposition. It is not, to be sure, an assignment of so much money to one, or of such a farm to another, but it is a declaration what part each legatee shall receive, in a distribution to be made of the net estate — aux personnes ci-aprés nominees: not a partiton by the legatees among themselves, but an assignment of a portion to the legatees severally.
This is a very different form of expression from that which we find in the case of Ddaporte's will, cited by Toullier, Duranton and Marcadé. “ J’institue pour mes héritiers généraux et universels le sieur Plante et ses deux sceurs, mes trois neveux, pour par eux jouir et disposer de mon entiére hérédité, aprés mon décés, par portions égales, á leur volonté, en payant mes dettes.”
It should be observed also, in reference to the construction of the Articles 1700 and 1701, that our Code contains two articles, which are not found in the Code Napoleon, and which immediately precede and follow those two articles.
Articles 1699 declares, that the right of accretion relative to testamentary dispositions, shall no longer subsist, except in the cases provided in the two following articles:
Article 1702 says: “Except in the cases prescribed in the two preceding articles, every portion of the succession remaining undisposed of, either because the testator has not bequeathed it, or because the heir or the legatee has not been able, or has not been willing to accept it, shall devolve upon the heirs at law.”
. Had these articles existed in the Code Napoleon, we are not permitted to suppose that Marcadé would have maintained, as we find him doing, in opposition to Duranton and others, that the right of accretion of legacies was not limited to the'cases mentioned in Articles 1044 and 1045 of the French Code.
I think the judgment appealed from should be reversed.